Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tom LeGrandeur on 6/22/2022.

The application has been amended as follows: 


IN THE CLAIMS:


1-20.  (Cancelled)
 
21.      (New) A method of infusing an orally ingestible consumable with at least one cannabinoid, the method comprising:
 
(A) providing cannabis;
 
(B) freezing the cannabis for about 24 hours;
 
(C) providing an orally ingestible oil at a temperature of 150° F - 200° F;
 
(D) adding at least a portion of the cannabis of (B) to the oil of (C) to form a first
cannabis and oil mixture;
 
(E) keeping the cannabis and oil mixture of (D) at a temperature of 150° F - 200° F for
4-8 hours;
 
(F) freezing the cannabis and oil mixture of (E) and keeping it frozen for 8-12 hours;
 
(G) heating the cannabis and oil mixture of (F) to a temperature of 150° F - 200° F for
2-4 hours;
 
(H) straining the cannabis and oil mixture of (G) to separate the oil from the cannabis
to yield a cannabinoids infused orally ingestible oil;
 
(I) heating the cannabinoids infused oil of (H) to a temperature of 250° F for 2 hours;
 
(J) adding an orally ingestible consumable to the cannabinoids infused oil of
(I) to form a consumable and infused oil mixture;
 
(K) heating the mixture of (J) to a temperature of 175° F - 185° F for 8-9 hours;
 
(L) freezing the mixture of (K) for 8-10 hours;
 
(M) heating the mixture of (L) to a temperature of 175° F - 185° F for 8-9 hours;
 
(N) freezing the mixture of (M) for 8-10 hours;
 
(O) heating the mixture of (N) to a temperature of 100° F - 150° F for 2-4 hours; and
 
(P) straining the consumable from the infused oil of (O) to yield an orally ingestible consumable infused with at least one cannabinoid, wherein the orally ingestible consumable is selected from the group consisting of coffee beans, raw nuts, and roasted nuts, and the orally ingestible oil is a food grade oil.
 
22.          (New) The method of claim 21, wherein the cannabis provided in (A) is selected from the group consisting of Cannabis Sativa, Cannabis Indica, and Cannabis Ruderalis.
 
23.          (New) The method of claim 21, wherein the oil provided in (C) is selected from the group consisting of coconut oil, medium chain triglycerides oil, and a combination thereof.
 
24.          (New) The method of claim 21, wherein the oil provided in (C) is a mixture of coconut oil and medium chain triglycerides oil at a ratio of 75% coconut oil to 25% medium chain triglycerides oil.
 
25.          (New) The method of claim 21, wherein the oil provided in (C) is coconut oil.
 
26.          (New) The method of claim 21, wherein the orally ingestible consumable is coffee beans.
 
27.          (New) The method of claim 21, wherein the orally ingestible consumable is coffee beans that have been degassed for at least two days following roasting of the coffee beans.
 
28.          (New) The method of claim 21, wherein the orally ingestible consumable is raw nuts.
 
29.          (New) The method of claim 21, wherein the orally ingestible consumable is roasted nuts.
 
30.          (New) The method of claim 21, wherein the cannabis and oil are provided at a ratio of 1 pound of cannabis to 2 gallons of oil in (D).
 
31.         (New) The method of claim 21, wherein the cannabis and oil are provided at a ratio ranging from 10%, 20%, 30%, 40%, 50%, 75%, to 100% of 1 pound of cannabis to 2 gallons of oil in (D).
 
32.         (New) The method of claim 21, wherein the cannabis in (A) is buds of cannabis.


The following is an examiner’s statement of reasons for allowance:   the closest
prior art is CA 2859930 (of record) which teaches mixing cannabis with coconut oil (food
grade oil) to treat arthritis but does not teach the specifically claimed process of heating,
freezing, etc. Very specific parameters are claimed which are not taught by CA which
would not make it obvious to carry out the claimed invention.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-0967. The examiner can normally be reached M-F 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL V. MELLER
Primary Examiner
Art Unit 1655



/MICHAEL V MELLER/Primary Examiner, Art Unit 1655